DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to preliminary amendment filed in January 7, 2020 in which claims 11-30 are presented for examination.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 is indefinite because the language is unclear and indefinite. The claim is not drafted in a two-part format. There is no separation between the preamble and the body of the claim. The limitations are combined into one, and make it like a run-sentence. Therefore the claim language is unclearly stated and a little difficult to comprehend. It is suggested that the applicant amend the claim to correct this discrepancy. The case is being examined as best understood by the examiner.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 11-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Limpibunterng et al. (US 2012/0197496).
In regard to claim 11, Limpibunterng et al. discloses a method for steering a vehicle (10), having a front axle (see Fig. 1) with steerable wheels (FL, FR) and a rear axle (Fig. 1) with steerable wheels (FL, FR), having a steering system (Fig. 1) comprising as its components a steering wheel (11) operable by a driver and at least one automatic steering module (100, 500, 300, 700), wherein a manual primary steering intervention is undertaken by the driver of the vehicle for the steering wheel (11), on the basis of which a manual primary steering reaction occurs for the wheels of the front axle (see at least [0065], [0066], [0075]), wherein on the basis of the manual primary steering reaction (LKA, EPS) at least one automatic secondary steering intervention is undertaken with the at least one automatic steering module (100, 500) for the wheels of at least one axle, wherein an anticipated secondary steering reaction of the steering wheel is calculated as the effect of this at least one automatic secondary steering intervention (see at least [0113], [0121]), wherein an additional automatically set (see at least  [0121]-[0124]), which is undertaken by the at least one automatic steering module (VGRS) for the steering wheel (11).

In regard to claims 12 and 21, Limpibunterng et al. discloses wherein by undertaking at least one steering intervention for at least one of the components of the steering system an angle and/or a torque is set, wherein, for at least one further component of the steering system, an angle and/or a torque is set that occurs as a steering reaction (see at least [0022]-[0030], [[0113]-[0124]).

In regard to claim 13, Limpibunterng et al. discloses wherein the manual primary steering intervention is undertaken by the driver of the vehicle for the steering wheel (see at least [0134], , 0124], [0027]), wherein a primary manual steering wheel angle is adjusted as the angle and/or a primary manual steering wheel torque is adjusted as the torque for the steering wheel, on the basis of which the manual primary steering reaction occurs for the wheels of the front axle, wherein a primary manual steering angle is set as the angle and/or a primary manual steering torque is set as the torque for the wheels (see at least [0134], , 0124], [0027]), wherein on the basis of the manual primary steering reaction the at least one automatic secondary steering intervention is undertaken with the at least one automatic steering module for the wheels of at least one axle (see at least [0112], [0028], [0029], [0134], [0124], [0027]), wherein a secondary automatic steering angle is set as the angle and/or a secondary automatic steering torque is set as the torque, wherein a secondary steering wheel (see at least [0021], [0024], [0030], [0094]-[0134]), wherein a tertiary steering wheel angle is ascertained as the angle and/or a tertiary steering wheel torque is ascertained as the torque from this anticipated secondary steering reaction as the additionally automatically occurring tertiary steering intervention, which is set by the at least one automatic steering module for the steering wheel (see at least [0021], [0024], [0030], [0094]-[0134]).

In regard to claim 14, Limpibunterng et al. discloses wherein the primary steering wheel angle is manually set by the driver for the steering wheel while providing the manual primary steering wheel torque (see at least [0124], [0027]), by which the primary steering angle is manually set for the wheels of the front axle, wherein the at least one automatic secondary steering angle is set with the at least one automatic steering module for the wheels of the at least one axle, wherein an anticipated steering wheel torque is calculated as the effect of this at least one automatically set steering angle (see at least [0112], [0028], [0029]), wherein the additional tertiary steering wheel torque to be automatically set is ascertained from this effect and applied to the steering wheel by the at least one automatic steering module and the additional steering wheel angle is automatically set for the steering wheel(see at least [0021], [0024], [0030], [0094]-[0134]).

In regard to claims 15 ,22-24, Limpibunterng et al. discloses wherein the effect of the at least one automatic secondary steering intervention is compensated with the additional automatically set tertiary steering intervention (see at least [0119], [0120]).

In regard to claims 16, 25-28, Limpibunterng et al. discloses wherein the additional tertiary steering intervention to be set automatically is determined in dependence on the at least one automatically set secondary steering intervention and/or in dependence on at least one time derivative of the automatically set secondary steering intervention (see at least [0119], [0120]).

In regard to claims 17, 29 and 30, Limpibunterng et al. discloses wherein the secondary steering intervention is performed for the at least one wheel and at the same time the additional automatically set tertiary steering intervention is performed for the steering wheel (see at least [0119], [0120]).

In regard to claim 18, Limpibunterng et al. discloses wherein the at least one automatically set secondary steering intervention, the anticipated secondary steering reaction as an effect of the at least one automatically set secondary steering intervention and/or the additional automatically set tertiary steering intervention are determined dependent upon at least one operating variable of the vehicle (see at least Fig. 3 and [0113]).

Claim 19 recites substantially the same limitations as the corresponding method claim 1.   As such, claim 19 is rejected for substantially the same reasons given for the corresponding claim 19 above and are incorporated herein.

In regard to claim 20, Limpibunterng et al. discloses wherein at least one steering module (100, 500, 300, 700), acting on the steering wheel (11) and the wheels (FL, FR) of the front axle, is adapted to perform the additional automatically set tertiary steering intervention for the steering wheel (see at least [0121], [0122]).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references Minaki et al. (US 2017/0274928) defines general state in the art but not relevant to this invention. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661